DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an application filed on 12/14/2020.
Claims 1-14 are currently pending.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Allowable Subject Matter
Claims 3, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 7, 8, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (US 2014/0023382) in view of Shustef (US 2010/0247132).


Regarding claim 1, Kawana teaches: A printing apparatus (fig. 1, image forming devices 100) comprising: a first obtaining unit (fig. 3, toner residual amount detection unit 312) configured to obtain a degree of consumption or use of a consumable and information related to a consumable ([0050], The toner remaining amount detection unit 312 detects how much toner is left in the loaded toner bottle and provides information of the remaining amount of toner in the toner bottle to the event management manager 302 via the device interface 301).

Kawana does not explicitly teach: a second obtaining unit configured to obtain information related to a contract; and  
a sending unit configured to send an order request for requesting an ordering apparatus to order a consumable in a case where a predetermined condition regarding a consumable of which the degree exceeds a predetermined degree is satisfied based on the information related to the contract and the information related to the consumable.

However, Shustef teaches: a second obtaining unit configured to obtain information related to a contract (fig. 2 and [0039-0040], a field 208 storing coverage rate associated with the printer model for at least one supply item covered by the service contract. The plurality of fields further includes a field 210 storing an allowance period, which is a service contract term describing a time interval for which the customer can order in advance a supply item); and  
a sending unit configured to send an order request for requesting an ordering apparatus to order a consumable in a case where a predetermined condition regarding a consumable of which the degree exceeds a predetermined degree is satisfied based on the information related to the contract and the information related to the consumable ([0047-00059], ] At step 302, the supply control module 144 receives an order request for one or more color toners. At step 304, the supply control module 144 retrieves the Printer ID from the from the color toner order request. At step 306, the supply control module 146 accesses the data record 200 which is associated with the Printer ID and calculates the color supply quantity requested in accordance with an algorithm described below. At step 308, the supply control module 146 determines which color toners of the printer making the request can be replenished under the contract. At step 310, the company sends color toners that are under contract). 
 
The motivation for the combination is that Kawana and Shustef are in the same field of endeavor, mainly image forming devices.   

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawana to include a second obtaining unit configured to obtain information related to a contract; and  a sending unit configured to send an order request for requesting an ordering apparatus to order a consumable in 

Regarding claim 2, Kawana and Shustef teach: The printing apparatus according to claim 1, wherein the second obtaining unit further obtains a contract expiration date corresponding to the information related to the contract (Shustef, [0040], The plurality of fields further includes a field 210 storing an allowance period, which is a service contract term describing a time interval for which the customer can order in advance a supply item), and wherein the sending unit sends the order request based on the information related to the contract and the information related to the consumable in a case where a remaining contract period, which can be obtained based on the contract expiration date, is equal to or more than a predetermined number of days (Shustef, [0040-0047], At step 312, the supply control module 144 proceeds to update the record 200 associated with the associated printer device 120 with the current order data, such as by updating the historical order data field 214 with the current date, the supply item ordered, and the quantity ordered. At step 314, the order is confirmed with the customer, such as by requesting that the customer confirm information, such as the Printer ID, printer model, color toner, quantity ordered, billing data, and shipping address).

Regarding claim 4, Kawana and Shustef teach: The printing apparatus according to claim 1, wherein the sending unit does not send the order request unless the predetermined condition regarding a consumable of which the degree exceeds the predetermined degree is satisfied based on the 

Regarding claim 7, Kawana and Shustef teach: The printing apparatus according to claim 1, wherein a consumable is an ink tank that is detachably installed, wherein the degree is information related to a consumed amount of ink stored in the ink tank, and wherein the information related to the consumable is ink tank information that indicates a type of the ink tank corresponding to a contract (Shustef, [0047], At step 308, the supply control module 146 determines which color toners of the printer making the request can be replenished under the contract. At step 310, the company sends color toners that are under contract.). 
 
Regarding claim 8, Kawana and Shustef teach: The printing apparatus according to claim 7, wherein the information related to the consumable further is information related to a color of stored ink, and wherein the sending unit sends the order request to which the ink tank information and the information related to the color are added (Shustef, [0047],  At step 306, the supply control module 146 accesses the data record 200 which is associated with the Printer ID and calculates the color supply quantity requested in accordance with an algorithm described below. At step 308, the supply control module 146 determines which color toners of the printer making the request can be replenished under the contract. At step 310, the company sends color toners that are under contract). 



Claims 9 and 12 are rejected for reasons similar to claim 1 above.
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawana (US 2014/0023382) in view of Shustef (US 2010/0247132) and further in view of Tolia et al. (US 2018/0131831, hereinafter Tolia).

Regarding claim 5, Kawana and Shustef teach: The printing apparatus according to claim 1.

Kawana and Shustef do not explicitly teach: wherein the information related to the contract includes information related to a one-off contract, in which a cost is incurred at a timing of ordering a consumable, and information related to a flat-rate contract, in which a flat-rate cost is periodically paid so that a cost is not incurred at a timing of ordering a consumable.  

However, Tolia teaches: wherein the information related to the contract includes information related to a one-off contract, in which a cost is incurred at a timing of ordering a consumable ([0009], Trade use means the current supply can be used without restrictions on use, and is generally equivalent to an outright purchase by the user of the quantity of the supply.), and information related to a flat-rate contract, in which a flat-rate cost is periodically paid so that a cost is not incurred at a timing of ordering a consumable ([0009],  Subscription plans generally involve a periodic or as needed shipment or resupply of the replenished resource from an external source, in accordance with rules on quantity and pricing).





The motivation for the combination is that Kawana, Shustef  and Tolia are in the same field of endeavor, mainly image forming devices.   

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawana and Shustef to include wherein the information related to the contract includes information related to a one-off contract, in which a cost is incurred at a timing of ordering a consumable, and information related to a flat-rate contract, in which a flat-rate cost is periodically paid so that a cost is not incurred at a timing of ordering a consumable as taught by Tolia. The motivation/suggestion would have been to further enhance/improve the printing apparatus since doing so would allow for the user to order replenishable materials as the user need such as one time order or subscription. 

Regarding claim 6, Kawana, Shustef  and Tolia  teach: The printing apparatus according to claim 5, wherein the information related to the contract is associated with the information related to the consumable (Tolia, [0036], he implementation of the subscription plan may result in the device 100 having limited use pending completion of the user's enrollment in the subscription plan. For example, the device 100 may be locked from use, or be provided limited use (e.g., limited for a duration, limited by capability, etc.) until the user's subscription enrollment is complete (e.g., the user provides billing and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW H LAM/
Primary Examiner, Art Unit 2675